—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Labor, dated October 11, 1991, which, after a hearing and upon the stipulation of the parties, inter alia, ordered the petitioner to pay its employees the principal sum of $13,251.60 in prevailing wages and supplements and to pay a civil penalty of $899.46 to the Commissioner of Labor, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated April 3, 1992, which dismissed the petition on the ground that the proceeding should have been commenced in this Court (see, Labor Law § 220 [8]).
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Gowan, at the Supreme Court. Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.